65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William COOPER;  James E. Bowman;  Larry Schaal; Plaintiffs-Appellants,Allen McCARTER, Plaintiff,v.Michael GROOSE;  David Dormire; Jack Kirk;  Gerald Bommel;Cecil Pettus;  Earl Halderman;  David Dobson;Sgt. Randall Thomas; Waheed Jawadi,Librarian, Defendants-Appellees.
No. 95-1243.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 11, 1995.Filed:  Aug. 21, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
William Cooper, James E. Bowman, and Larry Schaal appeal from the district court's grant of summary judgment to the correctional officials named as parties in this 42 U.S.C. Sec. 1983 action.


2
Cooper, Bowman, and Schaal worked as prison law clerks providing legal assistance to inmates confined in the Jefferson City Correctional Center's special management facility.  They claimed the correctional officials violated their First, Eighth, and Fourteenth Amendment rights by preventing them from providing meaningful legal assistance to the inmates, retaliating against them for the services they provided, subjecting them to harassment by both prison officials and the inmates, and denying them access to the special management facility.


3
After a careful review of the record, we conclude the district court correctly granted summary judgment to the correctional officials.  Because the controlling principles are will established in this circuit and an opinion would be of no precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.